Case 4:19-mj-09271-N/A-DTF Document 1-1. Filed 09/27/19 Page 1 of 3.

PSS

Case 1:19-cr-00017-DLH Document 138 Filed 09/25/19 Page 1 of3

(Rev. 2/2013)

‘United States District Court.
ForThe — .
District of North Dakota ©

Petition for Action on Conditions of Pretrial Release

United States of America )
"VS, . ) Docket No.: 0868 1:19CR00017-1
. ,
)

Taylor J, Myrick

COMES NOW, Allison M. Gebringer, PRETRIAL SERVICES OFFICER, presenting an official
report upon. the conduct of defendant, Taylor J Myrick who was placed under pretrial release
supervision by the Honorable Charles S. Miller Jr., Magistrate Judge, sitting in the Court at
Bismarck, on February 20, 2019, under the following ‘conditions:

1.

2.

The defendant must not violate federal, state, tribal, or local law while on release,

The defendant shall appear in court as required and stirrender for any sentence imposed

. The defendant shall report to the Pretrial Services Office at such times and in a such manner

as designated by the supervising officer.

Defendant shall refrain from: any use of alcohol or any use/possession of a narcotic drug

-and other controlled substances as defined in 21 U.S.C. 802 or state statute, unless
prescribed by a licensed medical practitioner, and any use of inhalants. Defendant shall

submit to drug/alcohol screening at the direction of the Pretrial Services Officer to verify

, compliance. Failure or refusal to submit to testing-or tampering with the collection process

or specimen may be considered the same as a positive result.

Defendant shall submit her person, residence, vehicle, ‘and/or possessions to a search
conducted by the Pretrial Services Officer at the request of officer. Failure to submit to a
search may be grounds for revocation of pretrial release. Defendant shall notify any other

‘residents that the premises may be subject o searches pursuant to this condition.

a \
Defendant shall not possess a firearm, destructive device or other dangerous weapon.

’ -On April 30, 2019, a petition Jor warrant detailing four violations was filed. On May 7 0,

2019, the defendant was ordered detained, On May 24, 201 A an additional release order ~
detailing the following conditions was issued:

 

 
Case 4:19-mj-09271-N/A-DTF Document.1-1 Filed 09/27/19. Page 2 of 3

Case 1:19-cr-00017-DLH Document 138 Filed 09/25/19 Page 2 of 3

PS 8
(Rev. 2/2013)

” Myrick; Taylor-

0868 1:19CR00017

7, Upon her release, defendant shall immediately travel to Tucson, Arizona, and report the
Amity’s Circle Tree Ranch treatment program. Upon her arrival, she shal! contact Pretrial
Services Officer Baily: Kruger at (701) 530-2414. She. shall reside at the Program’s

treatment facility, fully participate in its inpatient treatment program, and comply with all |

-. rules and regulations imposed by its program and/or its employees, and the facility Where
she is residing. :

-8, Defendant shall sign all release of information requested by. the Pretrial Services, Officer
so that her progress and participation in treatment may be monitored.

9, At least four days before completion of, or upon termination from the inpatient treatment _

program, defendant shall contact. the Pretrial Services Officer to discuss her . living
arrangements, :

10. Upon her discharge from the treatment program, defendant shall reside at a residence -

approved by the Pretrial Services officer and not change this residence without permission
from the Pretrial Services officer. If the Pretrial Services Officer determines that defendant
needs a placement in a residential facility, defendant shall voluntarily report to the:

designated facility, comply with the facilities rules and regulations, and participate in all

recommended programming. If the Pretrial Services Officer does not approve of
defendant’s proposed residence and determined that either the residential facility lacks
space for defendant or that a placement i is inappropriate, defendant shall report.to the
United States Marshal’s Office in Bismarck with the understanding she will be detained
pending further order of the court. — ;

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE
AS FOLLOWS:

1) Upon: her first week at Amity t treatment facility -in Axizona, the defendant consumed

prescription Gabapentin with another female resident. This is in violation of hes release

conditions.

2) On July 16, 2019, the defendant consumed alcoho! i in the community instead. of attending
a medical appointment, This i is in violation of her release conditions.

3) On July 17, 2019, the defendant consumed alcohol with two male residents. This is in

violation of her release conditions.

4) On August 24, 2019, the defendant consumed alcohol while ona community pass with a

family member. This i is in violation of her release conditions.

5) On September 1, 2019, the defendant left the treatment facility and consumed alcohol with

’ two female residents. This i is in violation of her release conditions.

6) On September 21, 20 19, the defendant consumed alcohol with residents at Amity treatment .

 
Case 4:19-mj-09271-N/A-DTF Document 1-1 -Filed 09/27/19 Page 3 of 3
Case 1:19-cr-00017-DLH Document 138 Filed 09/25/19 Page 3 of 3

PS8

(Rev, 2/2013)
Myrick, Taylor:
0868 1:19CROC017

facility. The defendant was later found unresponsive due to her excessive alcohol intake
and was transported to the hospital for medical attention. This is in violation of her release
conditions. ,

7) Due to the’ defendant’s high-risk’ behavior and lack of motivation to change, Amity
treatment facility is terminating the defendant’s placement. This is in violation of her
release conditions. ,

PRAYING THAT THE COURT WILL ORDER: It is respectfully recommended that.a warrant
be issued for the arrest of Ms. Taylor Myrick and hearings to be held to determine if she has"
violated the conditions of her release, . 7:

I declare under penalty of perjury that the
foregoing is true and correct.
Respectfully,

/s/ Allison M. Gehringer 09/25/2019

U.S. Pretrial Services Officer
Place: Minot

_ THE COURT ORDERS: The Issuance of a Warrant/Matter Sealed Pending Arrest.

Considered and ordered this AS day of September, 2019, and ordered filed and made a part of

the record in the above case.

 
   

  

ao™ be a

are R. Hochhalter.
U.S. Magistrate Judge -

 
